Citation Nr: 1611954	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  14-22 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for peripheral vascular disease of the right lower extremity.

3.  Entitlement to service connection for peripheral vascular disease of the left lower extremity.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for paralyzed left hemidiaphragm.

7.  Entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status.

REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
The issues of entitlement to service connection for coronary artery disease; entitlement to service connection for peripheral vascular disease of the right lower extremity; entitlement to service connection for peripheral vascular disease of the left lower extremity; entitlement to service connection for paralyzed left hemidiaphragm; and entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  The weight of the evidence does not establish a medical nexus between the Veteran's current hypertension and his documented in-service incurrences, or that he developed hypertension within one year after leaving the service.

2.  The weight of the evidence does not indicate that the Veteran's claimed PTSD was manifest at the time his claim for service connection was filed or during the pendency of the appeal.

3.  The evidence does not relate a current acquired psychiatric disability, other than PTSD, to either the Veteran's military service or to a service connected disability.


CONCLUSIONS OF LAW

1  The criteria for service connection for hypertension have not been met.  38  U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

2.  The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran testified at a hearing before the Board on August 2015, and a copy of the transcript is of record.  Furthermore, service treatment records, VA treatment records, and private treatment records have been obtained.  

At his Board hearing, the Veteran testified that he resided in Germany from June 1992 when he left the service until at least 2000 when he returned to the United States.  The Veteran indicated that during this time period he sought treatment in Germany, but he was unable to recall the names of any of his treating physicians or their addresses, and he indicated was likely impossible to obtain the medical records from such treatment.  See Transcript p. 15 - 21.  He indicated that the treatment was primarily for his feet (which are not on appeal).  The Board offered to hold the record open, but the Veteran did not believe the records would be available.  

The Veteran also indicated that he sought treatment from a physician in Sandersville, Georgia, again for his feet, but he failed to identify the records with sufficient specificity to allow any effort to be undertaken to obtain them.  However, his testimony was to the effect the treatment in Sandersville was only for his feet, which are not on appeal, and the records were from treatment a number of years after separation from service.  As such, the records would not reasonably be expected to have relevance to the adjudication of service connection claims for either PTSD or hypertension.  Moreover, VA has exhausted reasonable attempts to find these records, and that further attempts to find these records would be futile.  

The Board further notes that, regarding the Veteran's PTSD claim, VA made a formal finding, in February 2014, that corroboration of the Veteran's claimed in-service stressors could not be found.

Finally, the Board notes that, in February 2016, the Veteran indicated that he had no further argument or evidence to submit and desired that the Board immediately proceed with adjudication of his appeal.  Accordingly, adjudication is appropriate at this time.  

Additionally, an advisory medical opinion was obtained from an internal medicine specialist to address the etiology of the Veteran's hypertension.  This opinion is adequate for rating purposes, as the physician had a full and accurate knowledge of the Veteran's disability and contentions, and grounded his opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy advisory medical opinion or the lack of VA examinations of record.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

The Veteran contends that he is entitled to service connection for hypertension and PTSD. 

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Where the evidence shows a "chronic disease," such as hypertension, either in service or within a year of service, or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic diseases noted in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303(b).  As stated infra, the Board finds that the Veteran is not entitled to service connection for hypertension or PTSD.

Hypertension

The Veteran argues that he developed hypertension while in service, and that it continues to this day.  He testified at an August 2015 Board hearing that he did not have high blood pressure at enlistment, but that he developed high blood pressure while he was in service.  The Veteran also indicated that high blood pressure appeared on his reenlistment physicals and in his other service treatment records.  See Transcript pp. 3 & 4.  The Veteran specifically identified one in-service incurrence of hypertension in Mannheim, Germany, testifying that he had spent two hours in the dispensary, because his blood pressure was either 164/110 or 154/110.  The Veteran recalled being given a shot to treat the symptoms, but could not remember which medication had been used.  See Transcript p. 5.  The Veteran also speculated that his current condition could have been the result of exposure to CS gas during a training exercise.  See Transcript pp. 9 & 10.  

The Veteran also testified that he believed he was treated for high blood pressure by private physicians in Germany following his time in service, although he did not seem particularly sure about it, seeming to suggest that the treatment was for his feet.  See Transcript p. 16.  

Finally, the Veteran testified that he was not prescribed blood pressure medication until "around 2000 . . . around 2007, 2008."  See Transcript p. 16. 

The Veteran's earliest service medical examination and report of medical history indicated that the Veteran was in good health, did not have a history of hypertension, and that his blood pressure was 114/67.  A subsequent medical examination and medical history likewise indicates that the Veteran did not have a history of hypertension, but that his blood pressure was 108/72.

A further review of the Veteran's service treatment records reveal that the Veteran was admitted to the Emergency room with a blood pressure level of 154/110 in January 1980.  Subsequently, the Veteran was administered a five day blood pressure study in February 1980.  The results indicated that the Veteran had only two slight elevations during the study, but the Veteran was advised to return for periodic blood pressure checks.

Service treatment records also indicate that the Veteran was treated multiple times for chest pains associated with heart palpitations and increased blood pressure in April 1980 and July 1980.  In the later episode the Veteran was admitted to the emergency room for approximately 25 minutes.  The Veteran's blood pressure was 160/110.  He was administered 50mg of vistaril and his blood pressure fell to 110/78 ten minutes later.  Service treatment records confirm that the Veteran was treated at the general dispensary in Manheim, Germany.

The Veteran was diagnosed with hypertension in July 1980.  This service treatment entry indicates that the physician intended to prescribe the Veteran medication, but the service treatment records do not memorialize the Veteran actually being prescribed medication.  Furthermore, the Veteran testified at the personal hearing in August 2015 that he was never prescribed medication for hypertension other than the shot that was administered at the dispensary.  See Transcript p. 5.

A December 1981 service treatment record indicated that the Veteran has a history of hypertension, but his blood pressure was 120/80 at the time.  An October 1988 medical examination indicates that the Veteran was in good health and that his blood pressure was 100/70.  The Veteran's heart and vascular system were also evaluated as normal at that time.  A review of the Veteran's blood pressure measurements from March 1985 to June 1990 indicates that the Veteran's blood pressure ranged from 110/60 to 124/88 with the highest measurement occurring in July 1987.

The Veteran underwent cardiac surgery at a private facility in June 2013.  The preoperative and postoperative diagnoses both include hypertension.

June 2013 VA medical records indicate that the Veteran had been prescribed atenolol since September 2012.

Private treatment records from June 2013 to July 2013 indicate that the Veteran was admitted to a  private facility for chest pain.  The private medical records include a diagnosis of hypertension.

An October 2013 cardiac questionnaire indicates that the Veteran sought medical treatment from August 2013 to October 2013.  According to the cardiac questionnaire, the Veteran continued to report daily symptoms, including chest pain, through October 2013 that were exacerbated by walking, exercising, and climbing the stairs.  A review of the cardiac questionnaire also indicates that the Veteran was prescribed carvedilol and amlodipine.  

VA treatment records from October 2013 to December 2014 indicate that the Veteran was hypertensive.

The Veteran submitted a July 2015 private medical opinion.  The private physician submitted completed hypertension and heart disease disability benefits questionnaires as well as an office note on the physician's own letterhead.  The office note was also read into the record at the August 2015 personal hearing and a hard copy of which is also contained in the record.  The private physician opined that the Veteran developed hypertension in service in the 1970s, and that this hypertension still affects the Veteran to this day.  In support of this contention, the private physician noted multiple elevated blood pressure measurements from 1980 as well as the high blood pressure incident in Manheim, Germany.  The private physician acknowledged the fact that the Veteran never commenced any form of anti-hypertensive treatment, but did not address the relevance of such.  The private medical opinion also failed to explain the absence of any hypertensive readings during the last decade of the Veteran's military service.

In December 2015, the Board referred this matter to a medical expert for an advisory medical opinion.  The VA physician explained that while the Veteran's service treatment record contained elevated blood pressure measurements most of the Veteran's blood pressure measurements were not elevated.  The VA physician also noted that the Veteran was not prescribed medication for hypertension while in service.  The VA physician opined that technically the Veteran developed hypertension in service as defined by three different elevated readings; however, the VA physician further noted that all subsequent readings while the Veteran was in the service were normal.  The VA physician further opined that the most likely reason the Veteran's hypertension was reversed was that he appeared to have lost weight in the service.  The VA physician indicated that he could not offer an opinion regarding whether the Veteran's hypertension began within a year of discharge as no medical records were available from that time period.  Nevertheless, the VA physician noted that it would be unlikely that the Veteran's hypertension began within one year unless he gained a significant amount of weight right after leaving the service.

The record clearly indicates that the Veteran is currently diagnosed with hypertension.  Furthermore, the record clearly indicates that the Veteran experienced in-service incurrences of elevated blood pressure and even one instance of emergency medical care due to elevated blood pressure.  Nevertheless, the Veteran is not entitled to service connection for hypertension, because the weight of the evidence does not indicate that there is a medical nexus between the Veteran's current hypertension and these documented in-service incurrences; or that the his current hypertension manifested within a year after he left the service.

The weight of the evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran's hypertension either began during or was otherwise caused by his military service.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Here several medical opinions are of record, all of which were provided by medical professionals who are presumed to have the training and expertise to opine on the etiology of the Veteran's hypertension.  As such, each opinion is considered to constitute both competent and credible evidence, which is deemed to be probative.  However, the Board must determine what evidence is the most probative. 

Here, a VA physician opined that the Veteran's hypertension was less likely than not related to his service.  The Board finds this opinion persuasive, because it is based on reliable principles and methods applied to sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinion clearly reviewed the Veteran's in-service blood pressure readings, whereas such a review was not clear from a review of the opinions from the Veteran's private physician.  While review of a claims file is not necessarily dispositive, the fact remains that in this case, the private physician did not explain the relevance, or lack thereof, of the absence of elevated blood pressure readings for the Veteran's last decade in military service.

The Board notes that the Veteran's private physician opined that his hypertension was related to service.  Nevertheless, the Board ultimately finds this medical opinion to be less persuasive than the VHA opinion.  In support of his opinion, the private physician relied on elevated blood pressure readings - as well as an emergency medical incident - from 1980 and from July 2015; without any reference to any elevated blood pressure readings during the intervening years.  This constitutes a 25 year long gap between elevated blood pressure measurements.  Such a gap in the data is too large for the Board to find any opinion based on it to be persuasive.  See Nieves-Rodriguez.  

The Board notes that the record does contain elevated blood pressure readings that were not raised in the private physician's opinion.  As previously noted from March 1985 to June 1990, the Veteran's blood pressure measurements ranged from 110/60 to 124/88 with the highest measurement occurring in July 1987.  Nevertheless, even taking this into consideration, the weight of the evidence indicates that after 1980 the Veteran managed to get his blood pressure under control and, much to his credit, managed to maintain this level of health through the remainder of his period of service.  

Furthermore, the Board notes that, according to an October 1988 medical examination, the Veteran's heart and vascular system were evaluated as normal.  Thus, the Veteran's hypertension had clearly resolved by that time.  The Veteran's current hypertension, however, does not appear to have manifested until "around 2000 . . . around 2007, 2008."  See Transcript p. 16.  Even when giving the Veteran the benefit of the doubt, there is still a 12 year gap between 1988 and 2000.  Accordingly, the weight of the evidence is not sufficient to demonstrate a medical nexus between the Veteran's current hypertension and the documented in-service incurrences.  The private opinion fails to discount or even address this evidence.

The weight of the evidence is not sufficient to demonstrate that the Veteran developed hypertension within one year after leaving the service.  The VA physician indicated that, under certain circumstances, it was at least possible that the Veteran could have developed hypertension within one year of leaving the service.  Nevertheless, the VA physician was unable to offer an opinion due to the lack of medical evidence.  Essentially, there was not any record of any blood pressure tests in the year following service, and therefore no evidence any medical professional could use.

The Veteran testified that he sought treatment for hypertension in Germany and treatment for his feet in Sandersville, Georgia in the years after leaving the service.  Nevertheless, those treatment records are not of record.  Furthermore, it is extremely unclear, even from the Veteran's own recollections, of exactly when he was treated or what he was treated for, and efforts to clarify such treatment at the hearing were unsuccessful.  The record is otherwise silent regarding the Veteran's medical condition within one year after leaving the service; in spite of VA's efforts to assist the Veteran in developing the record.  Furthermore, as previously noted the Veteran does not even allege that his current diagnosis of hypertension began to manifest until as early as 2000.

As described, because the VHA opinion is found to be of greater probative value than the private physician's opinion, the weight of the evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran's hypertension either began during or was otherwise caused by his military service.

As such, service connection for hypertension is denied.

Acquired psychiatric disability, to include PTSD

The Veteran contends that he is entitled to service connection for PTSD.  In August 2015, the Veteran testified at a personal hearing that while stationed in Mannheim Germany in 1990 during the Gulf War he was inspecting a trailer that was being transported through Germany.  The Veteran indicated he opened the trailer, and he observed that the trailer was full of dead soldiers.  See Transcript p. 11.

The Veteran further testified that he did not seek treatment from a psychiatrist but went to the dispensary several times as a result of the event.  The Veteran also indicates that he also spoke to the chaplain about the incident.  The Veteran further indicated that the experience continues to impact him to this day in that he avoids going to funerals or nursing homes.  The Veteran admitted, however, that he has never seen a psychiatrist through VA or outside VA, and that he has never been diagnosed with a psychiatric condition such as PTSD.  See Transcript p. 10-12.  

The Veteran also described this experience in a December 2013 statement in support of claim for service connection for PTSD.  The Veteran further opined that he sought psychological treatment at the time, but, since military medical personnel did not consider the incident significant enough, he was denied medical care at that time.  The Veteran also indicated that as his symptoms, including nightmares and heavy drinking, got worse he avoided counseling for fear of being separated from the military or viewed as a weak soldier.  The Veteran theorized that the lack of treatment resulted in numerous mental health problems as well a life long struggle with alcohol and drug addiction, and, furthermore, that if he had not been denied mental care he would not be in bad health at present day.

A review of the Veteran's treatment records indicates that the Veteran was not diagnosed with any psychiatric disorder; although they do indicate that the Veteran was stained in Manheim, Germany in 1990 as well as in 1980.

In February 21, 2014, VA made a formal finding that the Veteran did not provide sufficient information to corroborate the stressors that he alleged in his claim for service connection for PTSD.

The Veteran is not entitled to service connection for PTSD.  The Veteran admitted in his testimony that he had never been diagnosed with PTSD, and the record before the Board does not contain a diagnosis of PTSD.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In order to be granted service connection the Veteran must manifest either when the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  PTSD is a matter of medical complexity not susceptible to lay diagnosis, and, as previously noted, the Veteran has no demonstrated medical expertise.  See Jandreau.  Furthermore, the Board is not permitted to make unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus without a diagnosis of PTSD by a competent medical professional, the Board cannot find that the Veteran manifested PTSD at the time of the claim was filed or during the pendency of this appeal, and, therefore, the Veteran's claim cannot be substantiated.

Furthermore, the Board notes, that in order to substantiate a claim for service connection for PTSD the Veteran's claimed stressors must be verified.  38 C.F.R. § 3.304(f).  VA has already made a formal finding that the Veteran's claimed stressors cannot be verified.  The Veteran has not challenged this formal finding.  Accordingly, even if the Veteran were diagnosed with PTSD, the Veteran would not be entitled to service connection.

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The weight of the evidence does not demonstrate that it is at least as likely as not that the Veteran has or had manifested PTSD at the time the claim was filed or during the pendency of this appeal, and, as such, entitlement to service connection for PTSD is denied.

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, there is little evidence to support a finding of a current acquired psychiatric disability.  Dr. Jones wrote in July 2015 that the Veteran had major depression, but did not relate the condition to either the Veteran's military service or to a service connected disability.  There is likewise no record of a psychiatric disability being diagnosed during the Veteran's military service.  As such, the Board has not found a basis for service connection for an acquired psychiatric disability, other than PTSD.


ORDER

Service connection for hypertension is denied.

Service connection for and acquired psychiatric disability, to include PTSD, is denied.




REMAND

Coronary Artery Disease & Peripheral Vascular Disease of Both 
Lower Extremities

The Veteran contends that he is entitled to service connection for coronary artery disease, peripheral vascular disease of the right lower extremity, and peripheral vascular disease of the left lower extremity.  The Veteran is currently diagnosed with coronary artery disease and peripheral vascular disease of both lower extremities.  The Veteran sought emergency treatment for high blood pressure in 1980 while in-service.  Accordingly, the Board finds that VA should obtain a medical etiology opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Paralyzed Left Hemidiaphragm & Special Monthly Compensation

The RO denied the Veteran's claim for a service connection for paralyzed left hemidiaphragm in October 2014.  The RO also denied the Veteran's claim for special monthly compensation based on aid and attendance or housebound and indicated that no revision of the denial of service connection for paralyzed left hemidiaphragm was warranted in March 2015.  In March 2015 the Veteran filed a notice of disagreement (NOD) challenging the denial of service connection for paralyzed left hemidiaphragm and denial of special monthly compensation based on the need for regular aid and attendance or housebound status.  

Following a search of Virtual VA and VBMS electronic records systems, a Statement of the Case (SOC) has not been identified as having been prepared for this issue. The Board finds that the March 2015 NOD was timely.  Therefore, the Board must remand this claim for the preparation of an SOC.  After the SOC is issued, the Veteran must be given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for the Veteran to undergo an appropriate VA examinations to determine the nature and etiology of his coronary artery disease and peripheral vascular disease of both lower extremities.  The examiner should provide the following opinions:

a) Is it at least as likely as not (50 percent or greater) that the Veteran's coronary artery disease either began during or was otherwise caused by his military service.  Why or why not?  In so doing, the examiner should address the July 2015 opinion of Dr. Jones who suggests that the Veteran's coronary artery disease was a direct result of his military service, as well as the relevance, if any, of the Veteran's cocaine use, smoking, weight, and non-service connected hypertension. 

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's peripheral vascular disease of the bilateral lower extremities either began during or was otherwise caused by his military service.  Why or why not? 

2. Furnish the Veteran and his representative with a SOC
pertaining to the following claims: entitlement to service connection paralyzed left hemidiaphragm and entitlement to special monthly compensation.  The Veteran should be appropriately-notified of the time limits to perfect his appeal of this issue.  These issues should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of an SOC.

3. Then, readjudicate the claim on appeal.  If the benefit
sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


